Title: From John Adams to Mercy Otis Warren, 14 February 1791
From: Adams, John
To: Warren, Mercy Otis



Madam.
Philadelphia Febry 14th 1791

By the last post I received your letter of January 17: and was as much surprised at the information that my last letter to you arrived unsealed, as you could be at the receipt of it, in that unguarded condition. It was most certainly no intention of mine, that it should have gone unsealed, nor can I account for the fact  The only conjectures that I can form are that the person who copied it into my letter book either inadvertently sent it or suffered a servant to take it off the table to the post office, without putting a wafer into it, according to his usual practice.
Neither “The ebullitions of party, nor political malice” have made any impressions on me.  The expressions you allude to, were the result of very sober reflection upon facts proved to me, by the testimony of many witnesses of unquestionable voracity among whom were not a few of the best friends General Warren ever had in his life.  A civil war Madam, is in my opinion, a very serious thing.  This Country has once at least been within a hairs breadth of a very bloody one: nor is it likely to be soon so secure against the probability of another, as I wish it.  There is more than one among those persons whom twenty years ago, I counted among my friends who are not so explicit and decided as I presume to think they ought to be, in favor of those principles and measures, which appear to me indispensable to preserve the liberty, peace and safety of this people.  As long as this indecision remains, it is impossible there should be the same confidence between them and me which there was once.  The affection for them which I once had will never be forgotten, nor can it ever be destroyed, but confidence can never be the same, without the same foundation for it.The other copies of the poems, which I mentioned, appear to have been sent by a bookseller who has since sent in his account as for the copies we subscribed for.  A poem under the title of the “Virtues of nature” attributed to Mrs Morton, is now circulating here and meets with much applause.  The fine arts appear to be growing in this Country at least as fast as science, agriculture, commerce and manufactures. Yet I think there are scarcely so many readers as before the Revolution—
With usual regards to Genl Warren / I am / Madam yours &c
J A

